

116 SRES 791 ATS: Designating November 2020 as “National College Application Month”. 
U.S. Senate
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 791IN THE SENATE OF THE UNITED STATESDecember 3, 2020Mr. Coons (for himself, Mr. Scott of South Carolina, Mr. Carper, and Ms. Ernst) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating November 2020 as National College Application Month. Whereas equality of opportunity for all people is one of the noblest aspirations of the United States;Whereas data on the benefits of higher education demonstrate that, in spite of ongoing barriers to access and student success, colleges and universities can still provide pathways to economic opportunity;Whereas the United States built a thriving middle class by funding colleges and universities to provide avenues to individual economic opportunity and shared economic growth;Whereas higher education enhances the economic mobility of individuals, which is evidenced by—(1)a finding by the Brookings Institute that the median lifetime earnings of holders of an associate degree are uniformly greater than the median lifetime earnings of holders of solely a high school diploma; and(2)a finding by the Pew Economic Mobility Project that, for an individual born in the lowest income quintile, obtaining a 4-year degree or a higher degree is associated with—(A)an approximately 70 percent difference in the probability of that individual earning an income outside the lowest income quintile; and(B)a threefold difference in the probability of that individual going on to earn an income in the highest income quintile; Whereas the Bureau of Labor Statistics reports that—(1)the unemployment rate of high school graduates in 2019 who did not immediately matriculate to an institution of higher education the following fall semester was 18.2 percent, which is significantly higher than the overall unemployment rate of the United States;(2)approximately 34 percent of high school graduates in 2019 did not immediately matriculate to an institution of higher education the following fall semester, which represents a decline from the prior year in the rate of immediate matriculation of new high school graduates to an institution of higher education;(3)the decline described in paragraph (2) was most notable among African American high school graduates, who faced a 20 percent decline from the prior year in immediate matriculation to an institution of higher education; and(4)the unemployment rate of adults with a bachelor's degree and the unemployment rate of adults whose highest credential is a high school diploma differ by 20 percentage points, a gap that has grown larger as a result of COVID–19;Whereas the National Student Clearinghouse reports that undergraduate enrollment in colleges and universities is declining precipitously in the midst of the COVID–19 pandemic, particularly for nontraditional students;Whereas the complexity of financial aid systems and rising college costs can serve as additional deterrents or barriers for students and families as they assess the viability of higher education programs as a postsecondary option;Whereas many students struggle to identify and compare postsecondary options due to—(1)difficulties accessing school counseling services, which is evidenced by an estimation of the American School Counselor Association that the student-to-counselor ratio in the United States is 430 to 1;(2)an absence of reliable programmatic and institutional outcome data; and(3)a lack of comparable and understandable college financial aid offers;Whereas, in addition to expanding outreach and support to recent high school graduates, colleges and universities must also expand outreach and support to all undergraduate students;Whereas the Digest of Education Statistics for 2019 of the National Center for Education Statistics and the 2015–16 National Postsecondary Student Aid Survey found that, of undergraduate students in the United States—(1)approximately 27 percent are older than 25 years of age;(2)38 percent are enrolled part-time;(3)24 percent are parents; and(4)86 percent live off-campus;Whereas the National Center for Education Statistics highlights that completion of the Free Application for Federal Student Aid is one of the best predictors of immediate college enrollment, as high school seniors who complete the form are 84 percent more likely to begin postsecondary education in the fall following high school graduation;Whereas applications for State-based financial aid are available in many States for students who do not qualify for Federal student aid; andWhereas the ongoing impact of the COVID–19 pandemic on communities, families, and educational systems across the United States underscores and reinforces the value of ensuring that all individuals, including students enrolled in high school and working adults—(1)understand their postsecondary options;(2)understand college financing opportunities; and(3)have support to navigate the college application and financial aid processes: Now, therefore, be it That the Senate—(1)designates November 2020 as National College Application Month;(2)encourages the people of the United States to—(A)evaluate options for pursuing higher education;(B)submit a Free Application for Federal Student Aid or an appropriate application for State-based financial aid in order to receive college financing opportunities; and(C)support every student, regardless of the background, age, or resources of the student, in obtaining the skills and knowledge needed to thrive;(3)supports efforts to better assist low-income and first-generation college students throughout the financial aid and college application process;(4)urges public officials, educators, parents, students, and communities in the United States to observe National College Application Month with appropriate activities and programs designed to encourage students to consider, research, and apply to college and for financial aid; and(5)commends teachers, counselors, mentors, and parents who support students throughout the college application process, as well as the organizations and institutions partnering to eliminate barriers to higher education. 